86 F.3d 1159
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dennis Lee ETTER, Appellant,v.UNITED STATES of America, Appellee.
No. 95-3260WM.
United States Court of Appeals, Eighth Circuit.
Submitted May 15, 1996.Filed June 4, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Dennis Lee Etter appeals the district court's denial of Etter's 28 U.S.C. § 2255 motion.   Etter contends his sentencing counsel was ineffective because counsel failed to object to the classification of the methamphetamine as d-methamphetamine, to the inclusion in the base offense level calculation of the amount of methamphetamine distributed before Etter's involvement in the conspiracy, and to the lack of a recommendation in the presentence report for a mitigating-role reduction.   Because Etter waived these contentions by virtue of the stipulations in his written plea agreement, we conclude counsel's failure to raise the objections Etter purportedly asked him to raise could not have prejudiced Etter.   Specifically, Etter stipulated he was accountable for the amount of methamphetamine attributed to him, and that he was not entitled to a mitigating-role adjustment.   Etter also agreed to a base offense level derived from treating the substance involved as d-methamphetamine.   We thus affirm the judgment of the district court.